


Exhibit 10.2
 


RUDOLPH TECHNOLOGIES
RESTATED AMD AMENDED MANAGEMENT AGREEMENT


THIS MANAGEMENT AGREEMENT (the “Agreement”) is made as of July 24, 2000 (the
“Effective Date”), as restated and amended through July 29, 2014, by and among
Rudolph Technologies (“Technologies” or the “Company”), a Delaware corporation,
and Steven R. Roth (“Executive”).


WHEREAS, Executive desires to be employed as an Officer of Technologies, and
Technologies desires to employ Executive Officer and to be assured of its right
to his services on the terms and conditions hereinafter set forth, and Executive
is willing to agree to such employment on such terms and conditions:


NOW, THEREFORE, the Company and Executive agree as follows:


1.
Definitions. As used herein, the following terms shall have the following
meanings:



“Board” means the Company’s board of directors.


“Cause” means the determination by the Board, in the exercise of its good faith
judgment, that: (a) Executive has committed a fraud, felony or other serious act
of moral turpitude; or (b) Executive has breached his duty of loyalty to the
Company or its Subsidiaries; or (c) Executive has committed a material breach of
this Agreement. A termination for Cause may be made effective on five (5) days
written notice to the Executive from the Company. A termination for Cause shall
not take effect unless, and Executive’s employment with the Company shall
continue while, these provisions for a Cause termination are complied with.
Executive shall be given written notice by the Company of its intention to
terminate him for Cause, such notice (A) to follow a good faith investigation by
the Company into the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based, (B)
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based, and
(C) to be given within sixty (60) days of the Company’s learning of such act or
acts or failure or failures to act. Executive shall have thirty (30) days after
the date that such written notice has been given to him in which to seek to
remedy such matter. If he fails to remedy such matter, Executive shall be
entitled to a hearing before the Board at which Executive (with legal counsel,
if Executive so wishes) is entitled to appear. Such hearing shall be held within
fifteen (15) days of the end of the foregoing thirty (30) day remedy period,
provided Executive requests such hearing in writing within such thirty (30) day
period. If following such hearing (or, if no hearing is so requested, following
the end of the thirty (30) day remedy period), the Board furnishes to the
Executive written notice and confirms that, in its good faith judgment, grounds
for Cause on the basis of the original notice exist, the termination for Cause
shall be effective five (5) days following the date of such subsequent notice.


“Good Reason” means the resignation by Executive of employment with Technologies
as a direct result of either (i) a material diminution of duties and
responsibilities of Executive as an employee of Technologies, (ii) the
relocation of Executive outside of the Flanders, New Jersey area (for the
avoidance of doubt, this area is considered a fifty (50) mile radius around the
headquarters office in Flanders, NJ), (iii) any requirement by the Company that
Executive make a material misstatement or omission in any financial report or
governmental filing, or (iv) a material breach of this Agreement by the Company
or its Subsidiaries in the absence of a material breach of this Agreement by
Executive, provided that, in the case of Executive’s termination of employment
for Good Reason pursuant to Section 4(c) of this Agreement, such diminution or
breach, as the case may be, has continued fifteen (15) days after delivery of
written notice by Executive to the Board stating Executive’s intent to resign as
a consequence of such diminution or breach and Executive’s resignation actually
occurs within sixty (60) days following the first occurrence of such diminution
or breach.


“Independent Third Party” means any Person or group of Persons who, immediately
prior to the contemplated transaction, does not own in excess of 5% of the
common equity of the Company or its Subsidiaries on a fully-diluted basis, who
is not controlling, controlled by or under common control with any such 5% owner
of capital stock and who is not the spouse or descendent (by birth or adoption)
of any such 5% owner of capital stock.


“Permanent Disability” means that Executive, is unable to perform, by reason of
physical or mental incapacity, his duties or obligations under this Agreement,
for a period of one hundred eighty (180) days.

1

--------------------------------------------------------------------------------






“Sale of the Company” means the sale of Technologies to an Independent Third
Party or affiliated group of Independent Third Parties pursuant to which such
party or parties acquire (i) capital stock of Technologies possessing the voting
power to elect a majority of Technologies Board (whether by merger,
consolidation or sale or transfer of the Company’s capital stock) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis.


“Change of Control” shall be deemed to occur upon the earliest to occur after
the Effective Date of this Agreement of any of the following events:


(i)
Acquisition of Stock by Third Party. Any Person (as defined below) is or becomes
the Beneficial Owner (as defined below), directly or indirectly, of securities
of the Company representing twenty-five percent (25%) or more of the combined
voting power of the Company’s then outstanding securities;



(ii)
Change in Board of Directors. During any period of two (2) consecutive years
(not including any period prior to the Effective Date of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in clauses (i),
(iii) or (iv) of this definition of Change of Control whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority of the members of the Board;



(iii)
Corporate Transactions. The effective date of a merger or consolidation of the
Company with any other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger of consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 51% of the combined voting power of the voting securities of
the surviving entity outstanding immediately after such merger or consolidation
and with the power to elect at least a majority of the board of directors or
other governing body of such surviving entity;



(iv)
Liquidation. The approval by the shareholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and



(v)
Other Events. There occurs any other event of a nature that would be required to
be reported in response to Item 6(e) of Schedule l4A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.



Provided, however, that any transaction or other event described in clauses (i)
through (v) above shall not be deemed to constitute a “Change of Control” under
this Agreement unless such transaction or event constitutes a “change in
control” under Section 409A of the Internal Revenue Code (“Code”) and the
regulations and interpretative guidance thereunder.


Certain Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


(A)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.



(B)
“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization or
a governmental entity or any department, agency or political subdivision
thereof. Person shall have the meaning as set forth in Sections 13(d) and 14(d)
of the Exchange Act; provided, however, that Person shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.


2

--------------------------------------------------------------------------------






(C)
“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided, however, that Beneficial Owner shall exclude any
Person otherwise becoming a Beneficial Owner by reason of the stockholders of
the Company approving a merger of the Company with another entity.



2.
Employment. Technologies agrees to employ Executive, and Executive hereby
accepts employment with Technologies, upon the terms and conditions set forth in
this Agreement.



(a)
Position and Duties:



(i)
Executive shall serve as CFO of Technologies and shall have such duties as may
be consistent with such position and as are determined by the Board from time to
time.



(ii)
Executive shall devote his best efforts and his full business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity which does not constitute Permanent Disability) to the business
and affairs of Technologies; provided, that subject to approval by the Board,
Executive may serve as a director of other companies that are not competitive
with the business of Technologies. Executive shall perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.



(b)
Term: The “Term” of this Agreement shall be for 1 year from the date hereof,
unless earlier terminated by either party as provided in Section 4(a) below,
subject to automatic renewals for successive 1 year Term unless either party has
delivered written notice not less than ninety (90) days prior to the expiration
of the initial Term or any renewal thereof.



3.
Non-competition, non-solicitation:



(a)
Executive acknowledges that during the course of his employment with
Technologies he will become familiar with the trade secrets and with other
Confidential Information of the Company and its Subsidiaries and his services
will be of a special, unique and extraordinary value to the Company and its
Subsidiaries. Therefore, Executive agrees that, during the time he is employed
by Technologies and for 1 year thereafter (the “Non-Compete Period”), Executive
shall not directly or indirectly own, operate, manage, control, participate in,
consult with, advise, provide services for, or in any manner engage in
(including by himself or in association with any person, firm, corporate or
other business organization or through an entity), any business engaged in the
businesses in which the Company and its Subsidiaries is engaged or then proposes
to engage within any geographical area in which the Company or its Subsidiaries
engages in business. Nothing herein shall prohibit Executive from being a
passive owner or not more that 5% of the outstanding stock of any class of a
corporation which is publicly traded, or any other passive minority investment
in any investment fund, limited partnership or similar entity, whether or not
publicly traded, and so long as Executive has no active participation in the
business of such entity.



(b)
During the time Executive is employed by Technologies and for 1 year thereafter
(the “Non-Solicitation Period”), Executive shall not, directly or indirectly
through another entity, (i) induce or attempt to induce any employee of
Technologies to leave the employ of Technologies, or in any way interfere with
the relationship between Technologies and any employee thereof, including
without limitation, inducing or attempting to induce any employee, group of
employees or any other person or persons to interfere with the business or
operations of Technologies, (ii) hire any person who was an employee of
Technologies at any time during Executive’s employment period, or (iii) induce
or attempt to induce, whether directly or indirectly, any customer, supplier,
distributor, franchisee, licensee or other business relation of Technologies to
cease doing business with Technologies, or in any way interfere with the
relationship between any such customer, supplier, distributor, franchisee,
licensee or business relation and Technologies.



(c)
Executive agrees that: (i) the covenants set forth in this Section are
reasonable in geographical and temporal scope and in all other respects, (ii)
the Company would not have entered into this Agreement but for the covenants of
Executive contained herein, and (iii) the covenants contained herein have been
made in order to induce the Company to enter into this Agreement.




3

--------------------------------------------------------------------------------




(d)
If, at the time of enforcement of this Section, a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under the
circumstances then existing, the parties agree that the courts shallbe allowed
to revise the maximum duration, scope or area contained herein to cover the
maximum period, scope and area permitted by law.



(e)
Executive recognizes and affirms that in the event of his breach of the
provisions of this Section 3 of this Agreement, money damages would be
inadequate and the Company and its Subsidiaries would have no adequate remedy at
law. Accordingly, Executive agrees that in the event of a breach or threatened
breach by Executive of any of the provisions of this Section 3 of this
Agreement, the Company and its Subsidiaries, in addition and supplementary to
other rights and remedies existing in its favor may apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security).



4.
Termination and Severance:



(a)
Termination. Executive and Technologies shall each have the right to terminate
the Term and Executive’s employment with Technologies (a “Termination”, and the
date of such termination the “Termination Date”) at any time and for any reason
or for no reason at all, by delivering written notice to the other party, and
upon any such Termination, Technologies shall have no further obligations to
Executive hereunder, except as set forth in Sections 4(b), (c) and (d) and
Sections 5(b) and (c) below.



(b)
Base Salary through Termination: COBRA. Executive shall be entitled to receive
his Base Salary earned through his Termination Date, prorated on a daily basis
together with all accrued but unpaid vacation time earned through his
Termination Date, all of which shall be paid in a lump sum as of the Termination
Date. In addition, Executive shall be entitled to COBRA benefits after the
Termination Date. Except as set forth in Sections 4(c) and (d) and Sections 5(b)
and (c) below, Executive shall not be entitled to receive his Base Salary or any
bonuses or other benefits from Technologies for any period after the Termination
Date.



(c)
Severance Obligation. In the event Executive’s employment is terminated by
Technologies without Cause or Executive resigns from employment with
Technologies with Good Reason, following such Termination and upon execution by
Executive of a general release in favor of the Company and its Subsidiaries (i)
satisfying all applicable requirements of the Older Workers Benefit Protection
Act, including expiration of the applicable revocation period, and (ii)
releasing any and all claims against the Company and its Subsidiaries,
Technologies shall pay Executive (or his estate): (i) an amount equal to his
Base Salary (as in effect on the Termination Date), plus (ii) an amount equal to
the annual bonus paid or payable to Executive for the most recent completed
annual bonus period prior to the Termination Date (with the aggregate amount
under clauses (i) and (ii) the “Severance Amount”), with the Severance Amount to
be paid to Executive in equal installments over a period of one (1) year
immediately following the Termination Date, payable in accordance with
Technologies’ normal payroll procedures and cycles commencing with the first
payroll cycle after the Termination Date and shall be subject to withholding of
applicable taxes and governmental charges in accordance with federal and state
law and all unvested options, restricted stock units or other awards granted in
accordance with the Stock Plan (as hereinafter defined) as of the date of this
Agreement as well as those granted after the date of this Agreement (“Awards”)
shall fully vest, provided that such Awards have not already accelerated under
the Stock Plan. None of the above Awards constituting options was granted at
less than fair market value. The Awards constituting options shall be
exercisable within the shorter of:



(x)
three (3) years from the Termination Date; or



(y)
the remaining term of the exercise life of the respective option as of the
Termination Date.



Notwithstanding the foregoing, in the event that Executive shall breach any of
his material obligations under this Agreement which, if such breach is capable
of cure, is not cured or remedied within fifteen (15) business days from the
date on which written notice of such breach was given to Executive, Technologies
shall be relieved from and shall have no further obligation to pay Executive any
amounts to which Executive would otherwise be entitled pursuant to this Section
4.


(d)
Death or Permanent Disability. If Executive’s employment with Company is
terminated as a result of Executive’s death or Permanent Disability, Executive
shall be entitled to the following benefits:


4

--------------------------------------------------------------------------------






(i)
Final Paycheck. Payment, in a lump sum as of the Termination Date, of any and
all base salary due and owing through the Termination Date, plus an amount equal
to all earned but unused vacation time earned through the Termination Date and
reimbursement for all reasonable expenses, less any deductions required by
applicable law; and



(ii)
Bonus. Payment, in a lump sum as of the Termination Date, of an amount equal to
Executive’s annual bonus paid or payable for the most recent completed annual
bonus period



(iii)
Accelerated Vesting. All Awards shall fully vest, provided that such Awards have
not already accelerated under the Stock Plan. None of the above Awards
constituting options was granted at less than fair market value. The Awards
constituting options shall be exercisable within the shorter of:



1.
three (3) years from the Termination Date; or

2.
the remaining term of the exercise life of the respective option as of the
Termination Date.

5.
Sale or Change of Control:



(a)
In the event of Sale of the Company or Change of Control of Technologies which
results in the Executive being offered and accepting a Management Agreement with
the new owners or the new company (“NewCo”) that is substantially comparable to
this Agreement, then the obligations of Technologies under this Agreement shall
terminate effective on the execution of the comparable Management Agreement
between the Executive and the new owners or NewCo. The new Management Agreement
will specifically include comparable compensation, management duties and
responsibilities, geographical location and severance and equity award rights
and terms, as set forth in this Agreement, among other things.



(b)
Termination By Company Without Cause Following a Change of Control. If
Executive’s employment with Company is terminated by Company for any reason
other than for “Cause” as defined in Section 1 herein, within one (1) year
following the occurrence of a “Change of Control” as defined in Section 1
herein, Executive shall be entitled to the following benefits:



(i)
Final Paycheck. Payment, in a lump sum as of the Termination Date, of any and
all base salary due and owing through the Termination Date, plus an amount equal
to all earned but unused vacation time earned through the Termination Date and
reimbursement for all reasonable expenses, less any deductions required by
applicable law;



(ii)
Continued Payment of Salary. Payment of Executive’s then-current base salary for
a period of twelve (12) months commencing with the first payroll cycle after the
Termination Date;



(iii)
Bonus. Payment of an amount equal to the annual bonus paid or payable to
Executive for the most recent completed annual bonus period prior to the
Termination Date, payable in equal installments over a period of twelve (12)
months commencing with the first payroll cycle after the Termination Date;



(iv)
Accelerated Vesting. Provided that Executive’s Awards have not accelerated under
the Stock Plan, then all such Awards shall fully vest;



(v)
Option Exercise. Executive shall be entitled to exercise the Options granted
herein within the shorter of:



1.
three (3) years from the Termination Date; or

2.
the remaining term of the exercise life of the Options as of the Termination
Date.

(vi)
Medical and Dental Benefits. Executive shall be entitled to elect to maintain
Executive’s and his/her dependent’s health care benefit coverage to the same
extent provided for by and with the same Company/Executive payment contribution
percentages under Company’s group plans at the time of termination. Such
coverage shall extend for a term of one (1) year from the Termination Date
unless Executive becomes covered as an insured under another employer’s or
spousal health care plan. At such time Executive shall notify Company and
Company shall cease its obligation to provide for continued health care benefits
coverage. For tax purposes, this Company contribution may be considered income
to the Executive.


5

--------------------------------------------------------------------------------






(c)
Termination By Executive for Good Reason Following a Change of Control.
Alternatively, should Executive terminate employment with Company for “Good
Reason” as defined in Section 1 herein, having given the Company ninety (90)
days advanced written notice of the existence of the “Good Reason” condition,
and where Company has had thirty (30) days to remedy the “Good Reason” condition
and has failed to do so, provided however, this has occurred within one (1) year
of a “Change of Control” as defined in Section 1 herein, Executive shall be
entitled to the following benefits:



(i)
Final Paycheck. Payment, in a lump sum as of the Termination Date, of any and
all base salary due and owing through the Termination Date, plus an amount equal
to all earned but unused vacation time earned through the Termination Date and
reimbursement for all reasonable expenses, less any deductions required by
applicable law;



(ii)
Continued Payment of Salary. Payment of Executive’s then-current base salary for
a period of twelve (12) months commencing with the first payroll cycle after the
Termination Date;



(iii)
Bonus. Payment of an amount equal to the annual bonus paid or payable to
Executive for the most recent completed annual bonus period prior to the
Termination date, payable in equal installments over a period of twelve (12)
months commencing with the first payroll cycle after the Termination Date;



(iv)
Accelerated Vesting. Provided that Executive’s Awards have not accelerated under
the Stock Plan, then all such Awards shall fully vest.



(v)
Option Exercise. Executive shall be entitled to exercise the Options granted
herein within the shorter of:



1.
three (3) years from the Termination Date; or

2.
the remaining term of the exercise life of the Options as of the Termination
Date.

(vi)
Medical and Dental Benefits. Executive shall be entitled to elect to maintain
Executive’s and his/her dependent’s health care benefit coverage to the same
extent provided for by and with the same Company/Executive payment contribution
percentages under Company’s group plans at the time of termination. Such
coverage shall extend for a term of one (1) year from the Termination Date
unless Executive becomes covered as an insured under another employer’s or
spousal health care plan. At such time Executive shall notify Company and
Company shall cease its obligation to provide for continued health care benefits
coverage. For tax purposes, this Company contribution may be considered income
to the Executive.



The severance benefits provided in Section 5 are the exclusive remedies and
shall not be provided in addition to those benefits provided in Section 4 of
this Agreement.


6.
Notices. All notices or communications provided for herein shall be deemed to be
validly given as of the date of delivery, if delivered personally, and three
days after mailing, if sent by registered or certified mail, return receipt
requested, addressed to Technologies at its headquarters or executive offices or
to Executive at his current home address as set forth from time to time in the
records of the Company.



7.
Miscellaneous:



(a)
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



(b)
Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.




6

--------------------------------------------------------------------------------




(c)
Counterparts. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.



(d)
Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Company and its
stockholders. All other issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement and the exhibits
and schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New Jersey, without giving effect to any choice of law or
conflicts of law rules or provisions (whether of the State of New Jersey or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New Jersey.



(e)
Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
subsidiaries and Executive and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable without the prior written approval of the Board.



(f)
Remedies. Each of the parties to this Agreement will be entitled to enforce its
rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys’ fees in the case where the Company has breached
any obligation to provide any compensation or severance benefits or amounts to
which Executive is entitled under this Agreement) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of Section 3 of this Agreement
and that any party may in its sole discretion apply to any court of law or
equity of competent jurisdiction (without posting any bond or deposit) for
specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of Section 3 of this Agreement.



(g)
Amendment and Waiver. The provisions of this Agreement may be amended and waived
only with the prior written consent of the Company and Executive.



(h)
Timing of Payments. The payments provided for in Sections 4.(b), 4.(d)(i),
5.(b)(i), or 5.(c)(i) herein, as applicable, shall be payable immediately upon
Executive’s termination or cessation of employment. Payments provided for in
Section 4(c), 4.(d)(ii)-(v), 5.(b)(ii)-(v) or 5.(c)(ii)-(v) herein, as
applicable, will not begin until after Company’s receipt of a signed, unrevoked
release of claims (“General Release”). This General Release must be returned to
Company within eighty (80) days, so that payments shall begin no later than
ninety (90) days after the Termination Date, provided that if such 90-day period
begins in one calendar year and ends in the subsequent calendar year then
notwithstanding any other provision of this Agreement payment of such amounts
referenced above in this Section shall begin in the subsequent calendar year.
All such payments will be subject to applicable payroll or other taxes required
to be withheld by Company. Medical and other health benefit coverage provided
for in Section 5.(b)(vi) or 5.(c)(vi) shall begin on the first day of the next
full month following the Termination Date with no lapse in coverage.



(i)
Subsequent Employment. The compensation and benefits payable hereunder, with the
exception of those medical and health benefits provided for under Section
5.(b)(v) or 5.(c)(v), shall not be reduced or offset by any amounts that
Executive earns or could earn from any subsequent employment.



(j)
Section 280G Matters. If the benefits described in Section 4 or 5 herein, as
applicable, would otherwise constitute a parachute payment under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and but for this
Section would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), Executive shall either:



(i)
pay the Excise Tax, or



(ii)
have the benefits reduced to such lesser extent as would result in no portion of
such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code.




7

--------------------------------------------------------------------------------




Unless Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by Company’s independent
public accountants or other nationally-recognized accounting firm or executive
compensation/consulting firm in each case as shall be reasonably selected by
Executive (“Accounting/Benefits Firm”), whose determination shall be conclusive
and binding upon Executive and Company for all purposes. For purposes of making
the calculations required by this Section, the Accounting/Benefits Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. Company and Executive shall furnish to the
Accounting/Benefits Firm such information and documents as the
Accounting/Benefits Firm may reasonably request in order to make a determination
under this Section. Company shall bear all fees and costs of the
Accounting/Benefits Firm in connection with the calculations and determinations
contemplated by this Section.


(k)
Specified Employee.



(i)
“Specified Employee” is an Executive who, as of the Termination Date, is a key
employee of the Company within the meaning of Section 416(i)(1)(A)(i), (ii), or
(iii) of the Code (applied in accordance with the regulations thereunder and
disregarding Section 416(i)(5)) at any time during the twelve (12) month period
ending on a Specified Employee Identification Date. If an Executive is a key
employee as of a Specified Employee Identification Date, the Executive is
treated as a key employee for purposes of the Agreement for the entire twelve
(12) month period beginning on the Specified Employee Effective Date.



(ii)
“Specified Employee Effective Date” is the date as set forth in Treasury
Regulation Section 1.409A-1(i)(4).



(iii)
“Specified Employee Identification Date” shall mean December 31st of each year.



Anything in this Agreement to the contrary notwithstanding, if at the time of
the Termination Date, the Executive is considered a “Specified Employee”, and if
any payment that the Executive becomes entitled to under this Agreement is
considered deferred compensation subject to interest and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (1) six (6) months after the
Executive’s separation from service, or (2) the Executive’s death, if and to the
extent the delay in such payment is necessary to comply with the requirements of
Section 409A of the Code and the regulations and interpretive guidance
thereunder taking into account the extent to which such payments are exempt from
Section 409A of the Code by virtue of the short-term deferral rule under Treas.
Reg. Section 1.409A-1(b)(4) and/or the separation pay exception under Treas.
Reg. Section 1.409A-1(b)(9)(iii). The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.


(l)
Code Section 409A. In order to avoid any ambiguity and to further clarify the
understanding of the parties as to this Agreement, the parties intend that this
Agreement comply with Section 409A of the Code and all regulations or other
interpretative guidance issued thereunder, and that the payments of any benefits
or amounts thereunder and the interpretation of this Agreement will be operated
and administered accordingly. For purposes of clarification and for avoidance of
ambiguity, (i) references to termination of employment, retirement and similar
terms used in this Agreement are intended to refer to “separation from service”
within the meaning of Section 409A of the Code to the extent necessary to comply
with Section 409A of the Code (applying the default rules contained therein);
(ii) the Company acknowledges that, for purposes of Section 409A of the Code,
each and every payment under this Agreement shall, to the extent permitted by
Section 409A of the Code, be deemed a separate payment and not a series of
payments; (iii) to the extent that the reimbursement of any cost or expense or
the provision of any in-kind benefits to or for the benefit of Executive is
subject to Section 409A of the Code, the amount of such cost or expense eligible
for reimbursement, or in-kind benefits to be provided, during any one calendar
year shall not affect the amount of such cost or expense eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
reimbursement of any such cost or expense shall be made by no later than
December 31 of the year following the calendar year in which such cost or
expense is incurred, and Executive’s right to receive such reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.


8

--------------------------------------------------------------------------------






8.
Stock Option Grant. Pursuant to the Rudolph Technologies 1999 Stock Plan (as
such equity plan may be and has been amended and also including all successor or
additional equity compensation plans of the Company, collectively “Stock Plan”)
and subject to the terms and conditions set forth in this Agreement, the Company
granted to Executive the right and option (the “Option”) to purchase from the
Company fifty-six thousand (56,000) shares of Company common stock. The date of
grant of this Option was the date on which the grant of such Option was approved
by the Company’s Board of Directors (“Grant Date”). The Options shall have a
term of ten (10) years and shall vest as follows: twenty percent (20%) of the
Options subject to the grant (rounded down to the next whole number of Options)
on each of the first five (5) anniversaries of the Grant Date. The Options shall
constitute non-qualified stock options.



9.
Resolution of Disputes. Any controversy or claim or defense arising out of or
relating to this Agreement or any breach or asserted breach hereof (other than
seeking equitable relief such as specific performance and/or injunctive relief),
shall be resolved by binding arbitration before a single arbitrator (who shall
be a former New Jersey state or federal judge), to be held in Newark, New Jersey
in accordance with the rules and procedures of the Rules for the Resolution of
Employment Disputes of the American Arbitration Association. Judgment upon any
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The cost of the arbitrator shall be paid by the Company.



10.
Jurisdiction. Subject to Section 11 above, the Company and Executive each hereby
consent to the exclusive jurisdiction of any or all of the following courts for
purposes of resolving any dispute under this Agreement: (i) the United States
District Court for New Jersey or (ii) any of the courts of the State of New
Jersey. Each of the parties irrevocably consents to the service of any summons
and complaint and all other process or notice in any such proceeding by
certified mail, return receipt requested or by hand delivery or by such other
method of service of process or notice as permitted under such court procedures
or court rules. The Company and Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it or he may now or hereafter
have to such jurisdiction and any defense of inconvenient forum.



11.
Survival. Any provision of or obligation under this Agreement which contemplates
performance or observance subsequent to termination or expiration of this
Agreement, shall survive any such termination or expiration of this Agreement
and shall continue in effect.







IN WITNESS WHEREOF, the parties hereto have executed this MANAGEMENT AGREEMENT
as of the date first written above.






EXECUTIVE


By: ____/s/ Steven R. Roth                        
Name: _Steven R. Roth_________________


Title: _CFO__________________________








RUDOLPH TECHNOLOGIES, INC.


By: _ ________/s/ Paul F. McLaughlin___


Name: _Paul F. McLaughlin___________


Title: _Chairman & CEO______________

9